Case 19-10857-BLS Doc 79 Filed 02/21/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE:

VETERANS FELLOWSHIP
MINISTRIES, INC.

Debtor.

Chapter 11

Case No. 19-10857 (BLS)

 

 

CERTIFICATE OF COUNSEL

The undersigned hereby certifies that attached agreed form of Order has been reviewed

and approved by the Attorney for the City of Philadelphia .

Dated: February 21, 2020

MONTGOMERY, McCRACKEN, WALKER &
RHOADS, LLP

/s/ Jeffrey M. Carbino

 

Jeffrey M. Carbino (DE Bar No. 4062)
1105 North Market Street

Suite 1500

Wilmington, Delaware 19801

(302) 504-7822

Counsel to the Debtor
